Exhibit 10.4

CLASS A RESTRICTED SHARE AGREEMENT

(Rollover Restricted Shares)

This CLASS A RESTRICTED SHARE AGREEMENT (this “Agreement”) is made as of May 8,
2009 by Intelsat Global, Ltd. (formerly known as Serafina Holdings Limited and
referred to herein as the “Company”) and Stephen Spengler (the “Employee”);

WHEREAS, the Company entered into that certain Share Purchase Agreement, dated
as of June 19, 2007, by and among the Company, Serafina Acquisition Limited,
Intelstat Holdings, Ltd. (“Intelsat”) and the selling shareholders named therein
(the “Share Purchase Agreement”); and

WHEREAS, the transaction contemplated by the Share Purchase Agreement (the
“Acquisition”) has been consummated as of February 4, 2008; and

WHEREAS, the Class A Restricted Shares subject to this Agreement (each a “Class
A Restricted Share” and collectively the “Class A Restricted Shares”) were
issued as of February 4, 2008 (the “Issuance Date”) under that certain
Contribution and Subscription Agreement, dated as of the Issuance Date, by and
among the Company and the investors named therein (the “Contribution
Agreement”); and

WHEREAS, the Employee contributed to the Company as of the Issuance Date one or
more restricted shares issued under the Intelsat Holdings, Ltd. 2005 Share
Incentive Plan (each an “Original Restricted Share” and collectively the
“Original Restricted Shares”) in exchange for the Class A Restricted Shares; and

WHEREAS, the Company wishes to carry out the Intelsat Global, Ltd. 2008 Share
Incentive Plan (as it may be amended from time to time, the “Plan”), the terms
of which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 3 of
the Plan has determined that it would be to the advantage and best interest of
the Company and its shareholders to enter into this Agreement with the Employee
as an inducement to remain in the service of the Company or one or more of its
Subsidiaries (the “Employer”); and

WHEREAS, the Employee and the Company acknowledge and agree that, upon and
following the date hereof, the Class A Restricted Shares shall be governed
solely by the Plan and this Agreement; and

WHEREAS, this Agreement memorializes certain terms and conditions applicable to
the Class A Restricted Shares;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Plan.



--------------------------------------------------------------------------------

2. Issuance. Upon execution of the Contribution Agreement, the Company or one of
its Affiliates issued to the Employee 16,237.41 Class A Restricted Shares, par
value U.S. $.001 per share in exchange for 4,056.24 Original Restricted Shares.
The Employee acknowledges that the Class A Restricted Shares will be subject to
the terms and conditions set forth in this Agreement and shall continue to be
subject to a substantial risk of forfeiture and restrictions on transferability.

 

3. 83(b) Election. The Employee has previously made a timely election with the
Internal Revenue Service (the “IRS”) under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations promulgated thereunder
(the “83(b) Election”).

 

4. Equity Plan. The Class A Restricted Shares and this Agreement shall be
subject to the terms of the Plan, to the extent the terms of such Plan are not
inconsistent with the terms of this Agreement. In the event of any inconsistency
between the terms of the Plan and the terms of this Agreement, the Plan shall
govern.

 

5. Vesting. So long as the Employee becomes a party to the Management
Shareholders Agreement with respect to any Class A Restricted Shares, the
Class A Restricted Shares shall vest over twenty-three months in twenty-three
substantially equal monthly installments on the first day of each calendar month
commencing on March 1, 2008 so that the all of the Class A Restricted Shares
shall be vested on January 1, 2010, subject to the Employee’s continued
employment on the date of vesting and to Section 6 below. Notwithstanding the
foregoing, immediately prior to the first Change in Control to occur following
the Issuance Date (and subject to the consummation of such Change in Control),
any unvested Class A Restricted Shares shall become fully vested; provided that
no such vesting will be accelerated under the Plan or this Agreement to an
extent or in a manner that would result in payments that are not fully
deductible by the Company for federal income tax purposes because of
Section 280G of the Code.

 

6. Termination of Employment.

 

  (a) Termination without Cause. In the event of the Employee’s Termination of
Employment by the Employer without Cause or by the Employee for Good Reason (as
defined in Section 6(a)(iv), below):

 

  (i) Treatment. Any unvested Class A Restricted Shares (and the related cash
dividends and proceeds thereof held by the Company in accordance with Section 8
hereof (“Custodial Dividends”), if any, with respect to such Class A Restricted
Shares which have not vested at the time of the dividend payment) shall be
forfeited as of the date of such Termination of Employment.

  (ii)

Repurchase Right. Subject to Sections 6(e) and 7 hereof, any Class A Shares held
by the Employee as a result of the vesting of Class A

 

2



--------------------------------------------------------------------------------

 

Restricted Shares may be repurchased by the Company at any time and from time to
time following the date of Termination of Employment, at a purchase price per
Class A Share equal to the Fair Market Value of such Class A Share as of the
date of such Termination of Employment.

 

  (iii) Notwithstanding the foregoing, if the Company consummates an acquisition
by or merger of the Company through a transaction or series of transactions with
any of those certain Person(s) described in the resolutions of the Compensation
Committee of the Board dated December 29, 2008 but after which the Sponsor
Shareholders do not in the aggregate possess beneficial ownership of more than
fifty percent (50%) of the voting securities (for the election of directors) of
the Company or its successor (a “Significant Corporate Event”), then if on or
following such Significant Corporate Event (i) (A) the affirmative written
consent of the Sponsor Shareholders or a representative thereof is not required
for the Company to terminate the Employee’s employment at the time of such
termination and (B) the Employee’s employment with the Company is terminated by
the Company without Cause or by the Employee for Good Reason, then the
applicable vesting provisions shall apply as if a Change in Control had occurred
immediately prior to such termination of employment, or (ii) (A) the affirmative
written consent of the Sponsor Shareholders or a representative thereof is
required for the Company to terminate the Employee’s employment at the time of
such termination and at all times theretofor, and (B) the Employee’s employment
with the Company is terminated by the Company without Cause or by the Employee
for Good Reason on or after the date that is eighteen (18) months following the
date of such Significant Corporate Event, then the applicable vesting provisions
shall apply as if a Change in Control had occurred immediately prior to such
termination of employment.

 

  (iv) For purposes of this Agreement, “Good Reason” shall mean the occurrence,
without the Employee’s consent, of a material diminution of the Employee’s
responsibilities as of the Grant Date, other than as a result of a Change in
Control, Significant Corporate Event or Company expansion, where the Employee
remains in a position with the Company or its successor (or any other entity
that owns substantially all of the Company’s business after such Change in
Control or Significant Corporate Event) that is substantially equivalent in
responsibilities to the Employee’s position as of the Grant Date, solely as such
responsibilities relate to the Company’s business as of the Grant Date (and not
taking into account any such Change in Control, Significant Corporate Event or
Company expansion); provided that the Employee has given the Company written
notice of, and thirty (30) business days’ opportunity to cure, such
violation(s); and provided, further, that such termination of employment for
Good Reason shall occur within one hundred and eighty (180) days of the
occurrence of the Good Reason event.

 

3



--------------------------------------------------------------------------------

  (b) Resignation by the Employee.

 

  (i) Treatment. In the event of a Termination of Employment by the Employee for
any reason other than due to death or Disability, all unvested Class A
Restricted Shares (and the related Custodial Dividends paid, if any, with
respect to such Class A Shares which have not vested at the time of the dividend
payment) shall be immediately forfeited.

 

  (ii) Repurchase Right. Any Class A Shares held by the Employee as a result of
the vesting of Class A Restricted Shares may be repurchased by the Company at
any time and from time to time following the date of any Termination of
Employment, at a purchase price per Class A Share equal to the lesser of (1) the
Fair Market Value of such Class A Share on the date of such Termination of
Employment, or (2) (A) the Fair Market Value of such Class A Share on the date
of the Closing minus (B) the value of any dividends, distributions, or dividend
equivalents previously paid to the Employee in respect of such Class A Share
(subject to equitable adjustment in the Committee’s good faith discretion to
reflect dividends, distributions, corporate transactions, or similar events, to
the extent not reflected in (2)) but in no event less than the par value of such
Class A Share.

 

  (c) Death and Disability.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by
reason of the Employee’s death or Disability, any Class A Restricted Shares (and
the related Custodial Dividends paid, if any, with respect to such Class A
Shares which have not vested at the time of the dividend payment) that are not
vested as of the date of death or date of Termination of Employment due to
Disability shall vest as of the date of death or date of Termination of
Employment due to Disability.

 

  (ii) Repurchase of Vested Shares. Subject to Sections 6(e) and 7 hereof,
following the Termination of Employment due to death or Disability described
above, any Class A Shares held by the Employee as a result of the vesting of
Class A Restricted Shares may be repurchased by the Company at any time and from
time to time following the date of such Termination of Employment at a purchase
price per Class A Share equal to the Fair Market Value of such Class A Share as
of the date of such Termination of Employment.

 

  (d)

Termination for Cause. In the event of the Employee’s Termination of Employment
by the Employer for Cause, all Class A Restricted Shares (and the related
Custodial Dividends paid, if any, with respect to such Class A Shares which have
not vested at the time of the dividend payment) that have not yet been vested
(or paid, as applicable) as of the date of termination, shall be forfeited as of
the date of termination and from and after the date of such termination, the

 

4



--------------------------------------------------------------------------------

 

Company may repurchase any or all of such Class A Shares held by the Employee as
a result of the vesting of Class A Restricted Shares for a purchase price per
Class A Share equal to the par value of such Class A Share.

 

  (e) Expiration of Repurchase Rights. Notwithstanding any other provision of
this Section 6, the Company’s repurchase rights set forth in this Section 6 with
respect to Class A Restricted Shares held by the Employee shall expire
immediately prior to the occurrence of an Initial Public Offering (subject to
the consummation of such Initial Public Offering).

 

7. Restrictions. In order to receive any Class A Restricted Shares or Class A
Shares, the Employee must be or become a party to the Management Shareholders
Agreement and must execute the proxy attached hereto as Exhibit A of this
Agreement. The transferability of Class A Restricted Shares and any Class A
Shares that are held by the Employee as a result of vesting of Class A
Restricted Shares shall be governed by the Management Shareholders Agreement.
Any transferee of Class A Restricted Shares or Class A Shares from the Employee
(and any subsequent transferee) shall be required to execute the proxy attached
hereto as Exhibit A of this Agreement and become a party to the Management
Shareholders Agreement.

 

8. Employee Shareholder Rights.

 

  (a) Prior to the date on which the Class A Restricted Shares vest, except as
otherwise set forth herein, in the Plan or in the proxy executed by the
Employee, the Employee shall have all rights of a shareholder with respect to
the Class A Restricted Shares.

 

  (b) Shareholders of Class A Restricted Shares shall be entitled to receive
their percentage interest of all Distributions paid to shareholders until each
shareholder of Class A Shares receives Distributions equal to their
Paid-in-Capital (as defined below), and, thereafter, the holders of Class B
Shares and holders of Class A Shares shall be entitled to receive Distributions
ratably based upon the proportionate number of outstanding common shares of the
Company held by each such shareholder. For purposes of this Agreement,

 

  (i) “Distributions” shall mean (A) distributions of Class A Shares,
(B) distributions in liquidation of the Company and (C) other distributions
payable to shareholders for which such an entitlement to receive such
distribution would not prevent the Class A Shares from qualifying as “service
recipient stock” within the meaning of Department of Treasury Regulations
Section 1.409A-1(b)(5)(iii);

 

  (ii)

“Paid-in-Capital” shall mean, (A) with respect to each Class A Restricted Share
issued on the Closing Date, the Fair Market Value of such Class A Share on the
Closing Date (which, for the avoidance of doubt, was $100 per share), (B) with
respect to each Class A Share acquired upon exercise of any Rollover Option, the
Fair Market Value of such Class A Share on

 

5



--------------------------------------------------------------------------------

 

the Closing Date and (C) with respect to any other Class A Share, the purchase
price paid by such shareholder for such Class A Share (including, without
limitation, the exercise price paid upon exercise of any Share Option); and

 

  (iii) “Rollover Option” shall mean a Non-Qualified Stock Option issued to an
optionholder on the Closing Date in consideration for the termination and
cancellation of one or more stock rights issued under the Intelsat Holdings,
Ltd. Share Incentive Plan.

 

  (c) Notwithstanding the foregoing, cash dividends, if any, paid with respect
to any Class A Restricted Shares which have not vested at the time of the
dividend payment shall be paid to and held in the custody of the Company, shall
accrue interest at the lesser of the interest rate applicable to the primary
revolving credit agreement of the Company or its Subsidiaries, as in effect from
time to time, or 4% compound interest per annum, and shall be subject to the
same restrictions that apply to the corresponding Class A Restricted Shares. Any
Custodial Dividends held by the Company (including any interest thereon payable
in accordance with this Section 8) shall be paid to the Employee at the earliest
event to occur: (i) at such time as any Class A Restricted Share vests pursuant
to the vesting schedule in Section 5 hereof (disregarding vesting under a Change
in Control), (ii) when the Employee incurs a “separation from service” as
defined in Code Section 409A, provided that such Custodial Dividends are not
otherwise forfeited as described herein or (iii) on a Change in Control,
provided that such Change in Control would also constitute a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 409A. Following the date upon which the Class A Restricted Shares vest,
all sales, transfers, assignments, pledges or other encumbrances and
dispositions shall be subject to the terms of the Management Shareholders
Agreement. Notwithstanding anything to the contrary in this Agreement, any or
all Class A Shares that are deemed to be forfeited hereunder may be repurchased
by the Company, at any time and from time to time from and after the date of
such forfeiture, for a purchase price per Share equal to the par value of such
repurchased Share, and following such forfeiture, the Employee shall have no
rights with respect to such Class A Shares other than the receipt of such par
value amount.

 

9. Changes in Shares. In the event of any share split, reverse share split,
dividend, merger, amalgamation, consolidation, recapitalization or similar event
affecting the capital structure of the Company, the number and kind of shares
(or other property, including without limitation cash) subject to this Agreement
and the calculation of Paid-in-Capital shall, in each such case, be equitably
adjusted by the Committee as it in good faith deems appropriate to prevent the
dilution or enlargement of the value of the Employee’s Class A Restricted
Shares.

 

10.

Taxes. No later than the date as of which an amount first becomes includible in
the gross income of the Employee for federal income tax purposes with respect to
any Class A

 

6



--------------------------------------------------------------------------------

 

Restricted Shares, the Employee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount, provided, that the Company may require the
deduction of any such taxes from any payment otherwise due to the Employee,
including the delivery of the Class A Restricted Shares that gives rise to the
withholding requirement.

 

11. Notices. Any notices required or permitted hereunder shall be addressed to
the Company at its corporate headquarters, attention: General Counsel, or to the
Employee at the address then on record with the Company, as the case may be, and
deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his/her or its address
for future notices.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to its conflict of laws
principles.

 

13. Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Employee and his or her personal
representatives and assigns.

 

14. Amendment. In addition to any right of the Committee to amend or modify the
terms of the Class A Restricted Shares as set forth in the Plan, this Agreement
may be amended or modified at any time by an instrument in writing signed by the
parties hereto.

 

15. Laws and Regulations. No Class A Shares shall be issued under this Agreement
unless and until all legal requirements applicable to the issuance of such
Class A Shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any issuance of Class A Shares to
the Employee hereunder on the Employee’s undertaking in writing to comply with
such restrictions on the subsequent disposition of such Class A Shares as the
Committee shall deem necessary or advisable as a result of any applicable law or
regulation.

 

16. Miscellaneous.

 

  (a) The Company shall not be required (i) to transfer on its books any Class A
Restricted Shares which shall have been sold or transferred in violation of any
of the provisions set forth in this Agreement, the Plan or the Management
Shareholders Agreement or (ii) to treat as owner of such Class A Restricted
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Class A Restricted Shares shall have been so
transferred.

 

  (b) This Agreement shall not be construed so as to grant the Employee any
right to remain in the employ of the Company or any Subsidiary.

 

  (c) This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

7



--------------------------------------------------------------------------------

  (d) This Agreement, the Plan and the Management Shareholders Agreement set
forth the entire understanding and agreement of the Employee and the Company (or
any Employer) with respect to Class A Restricted Shares, and supersede any and
all other understandings, commitments, terms sheets, negotiations or agreements
of or between the Employee and the Company (or any Employer) relating to
restricted shares of the Company (including, without limitation, the Intelsat
Holdings, Ltd. 2005 Share Incentive Plan and any award agreements issued
thereunder). Any inconsistencies between the Plan and this Agreement shall be
resolved in favor of the Plan. Any inconsistencies between the Management
Shareholders Agreement and this Agreement shall be resolved in favor of the
Management Shareholders Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year first set forth above.

 

INTELSAT GLOBAL, LTD.

/s/ Phillip L. Spector

Phillip L. Spector

Executive Vice President & General Counsel

ACCEPTED:

The undersigned hereby acknowledges having read this Class A Restricted Share
Agreement and, having had the opportunity to consult with legal and tax
advisors, hereby agrees to be bound by all provisions set forth herein.

 

/s/ Stephen Spengler

Stephen Spengler



--------------------------------------------------------------------------------

Exhibit A

Intelsat Global, Ltd.

Shareholder’s Proxy

By this irrevocable proxy, the undersigned,
                                         (the “Grantor”) as the holder of
Class A Restricted Shares and/or Class A Shares in Intelsat Global, Ltd.
(formerly known as Serafina Holdings Limited and referred to herein as the
“Company”) HEREBY APPOINT(S) Egon Durban, failing whom, Raymond Svider, failing
whom, Justin Bateman and failing whom David McGlade, and each of them to be the
agent and standing proxy of the undersigned to represent the undersigned and to
vote on behalf of the undersigned at any General Meeting of the Company and at
any adjournment thereof and, on behalf of the undersigned, to consent to short
notice of any such meeting, and, on behalf of the undersigned to execute any
resolutions being written resolutions in lieu of any general meeting of the
Company.

Dated the      day of         , 2009.

 

 

Name:

Signed by the above named Shareholder in the presence of:

 

   Witness Signature:

 

 

 

   Witness Name (Print):

 

 

 

   Witness Address (Print):

 

 

 